Citation Nr: 1111852	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  95-12 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability, from May 6, 1994, through August 3, 2004.

2.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability, as of  August 4, 2004.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was originally awarded entitlement to service connection for a low back strain by means of rating decision dated in July 1974, and an initial disability rating of 10 percent was assigned.  The current claim on appeal for an increased disability rating was received on May 6, 1994.  By means of rating decisions dated in September 1994, June 1995, and August 1995, the RO continued the previously assigned rating of 10 percent.  

In May 1997, the RO revisited the matter and determined that a disability rating of 20 percent was warranted for the Veteran's service-connected low back strain, effective May 6, 1994.  In November 2004, the RO held that a disability rating of 40 percent was warranted for the Veteran's low back strain with degenerative disc disease of the lumbar spine, effective August 4, 2004.  

In September 2005, the RO held that an increased disability rating was not warranted for the Veteran's service-connected lumbar spine disability and denied entitlement to TDIU. 

In December 2008, the Board remanded the matter for additional evidentiary development.

The issue of entitlement to an award of TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 6, 1994, to August 3, 2004, the Veteran's lumbar spine disability has not been manifested by severe limitation of motion; or, severe impairment with recurring attacks, with intermittent relief; or, ankylosis; or, severe lumbosacral strain with marked limitation of forward bending, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint spaces, or some of the above with abnormal mobility on forced motion; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, ankylosis of the spine.

2.  From August 4, 2004, to December 19, 2004, the Veteran's lumbar spine disability has not been manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief; or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; or, unfavorable ankylosis.

3.  As of December 20, 2004, the Veteran's lumbar spine disability has been productive of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  As of December 20, 2004, the Veteran's lumbar spine disability has not been characterized by unfavorable ankylosis of the entire spine.

5.  From September 23, 2002, to December 19, 2004, the Veteran's lumbar spine disability has been additionally manifested by radiating pain into his right lower extremity.






CONCLUSIONS OF LAW

1.  From May 6, 1994, to August 3, 2004, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243, 5286, 5289, 5292, 5293 (2002, 2010).

2.  From August 4, 2004, to December 19, 2004, the criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 5003, 5242, 5243, 5286, 5289, 5292, 5293 (2002, 2010).

3.  As of December 20, 2004, the criteria for a disability rating of 60 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 5003, 5242, 5243, 5286, 5289, 5292, 5293 (2002, 2010).

4.  From September 23, 2002, to December 19, 2004, the criteria for a separate 10 percent rating for incomplete paralysis of the sciatic nerve in the lower right extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With regard to the claim of entitlement to TDIU, the Veteran was sent correspondence in May 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a May 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, and additional complete notice was issued in February 2009.  The claim was thereafter readjudicated, curing any timing defect.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). Accordingly, no further development is required with respect to the duty to notify, with regards to the claim of entitlement to TDIU.

With respect to the claims for increased disability ratings, the Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued as a result of September 2004, May 2005, May 2006, January 2007 and February 2009 communications, and the claim was thereafter readjudicated, most recently in July 2009.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations dated in July 1994, September 2004, August 2005 and March 2009.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws & Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).

It is observed that the schedular criteria for evaluating disabilities of the spine have undergone revision twice during the pendency of this appeal.  The first amendment, affecting Diagnostic code 5293, was effective September 23, 2002.  The next amendment affected general diseases of the spine and became effective September 26, 2003.

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

At all times throughout the appeal period, Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.

As in effect prior to September 26, 2003, Diagnostic Code 5292, which evaluates the severity of limitation of lumbar spine motion, provides for a 10 percent evaluation for slight limitation of motion, a 20 percent evaluation for moderate limitation of motion, and a 40 percent evaluation for severe limitation of motion.

As in effect prior to September 23, 2002, Diagnostic Code 5293, for intervertebral disc syndrome, provides a 20 percent evaluation for intervertebral disc syndrome productive of moderate impairment, with recurring attacks.  A 40 percent evaluation is for application in the case of severe impairment with recurring attacks, with intermittent relief.  Finally, a 60 percent evaluation is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain is rated as noncompensable with slight subjective symptoms only.  A 10 percent rating is warranted with characteristic pain on motion.  A 20 percent rating requires muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 2002, and through September 25, 2003, a 10 percent disability rating is warranted for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002, through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined disability rating.

Concerning any separate neurologic impairment due to the lumbar spine disability, Diagnostic Code 8520 provided for a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Finally, the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a (2010).

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.

Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are evaluated separately.  The code section for intervertebral disc syndrome is now 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The September 2003 changes to the evaluation of spine disabilities did not include any changes to the formula for evaluating intervertebral disc syndrome that had been effective in September 2002.  The exception to this is that intervertebral disc syndrome is now evaluated under Diagnostic Code 5243, rather than 5293.

Finally, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background

The Veteran contends that he is entitled to a rating in excess of 20 percent for a lumbar spine disability, from May 6, 1994, to August 3, 2004, and to a rating in excess of 40 percent for a lumbar spine disability, as of August 4, 2004.  The current claim on appeal was received on May 6, 1994.  The medical evidence of record includes VA and private treatment records, as well as multiple VA examination reports.

VA treatment records dated in July 1993 demonstrate complaints of back pain that radiated posteriorly down the right leg.  Upon evaluation, the Veteran had an antalgic gait.  He was diagnosed with chronic low back pain, with symptoms of radiculopathy.  Again, in November 1993, the Veteran was reported chronic low back pain that radiated into his buttocks and right thigh.  In April 1994, his gait was again noted to be antalgic.  

In July 1994, the Veteran was afforded a VA examination.  He related that he had been employed as a delivery person of office supplies since March 1991.  He had lost a number of days of work due to his low back disability.  He presented with complaints of low back pain that radiated into his right leg and numbness.  His pain would catch and at times he had difficulty with activities of daily living.  For example, he had to shower instead of bathe as his back pain made it difficult to get out of the tub.  Range of motion testing demonstrated flexion to 55 degrees and extension to 42 degrees.  Left lateral flexion was to 35 degrees and right lateral flexion was to 30 degrees.  Right rotation was to 58 degrees and left rotation was to 42 degrees.  Neurologically, his reflexes were intact and equal.  

Upon VA examination in March 1997, the Veteran reported intermittent back pain.  At that time, he was employed as a car salesman.  Range of motion testing demonstrated flexion to 90 degrees.  Rotation was to 20 degrees, bilaterally.  Lateral bending was to 10 degrees, bilaterally.  Straight leg raising and sciatic stretch test was negative.  There was no alteration to sensibility to light touch and pinprick.  Deep tendon reflexes were equal and symmetrical.  The Veteran was diagnosed with chronic lumbar strain, myofascial contracture and degenerative disc disease.  

The Veteran began receiving treatment from Dr. Smith in January 2004.  He initially presented with complaints of moderate radiating neck and back pain, with swelling.  He was also experiencing decreased range of motion.  Treatment consisted of hydrocollator, electric stimulation, ultrasound and adjustment.  He was treated eight times in the month of January and was released to return on an as needed basis.

In August 2004, the Veteran reported that he experienced pain, muscle spasms, and numbness in his low back and legs.  Additionally, he had trouble standing or driving for extended periods of time.  

In September 2004, the Veteran was afforded an additional VA examination.  He presented with complaints of back pain that radiated into his right leg.  He denied any weight loss, bowel, bladder or erectile dysfunction.  Activities of daily living were not affected except for bathing; it was difficult for the Veteran to get in and out of the bathtub.  During flare-up his pain would measure a 10 out of 10, precipitated by lengthy walking.  Physical examination demonstrated tenderness in the mid back on deep pressure.  There was no evidence of swelling, inflammation or muscle spasms.  Flexion was to 60 degrees, with complaints of pain.   Extension was to 25 degrees, with complaints of pain.  Lateral flexion and rotation were to 20 degrees, bilaterally.  The Veteran ambulated with a slight limp.  Straight leg raising was difficult due to pain.  Deep tendon reflexes were 2+ and sensory testing and muscle tone were normal.  There was no atrophy.  

In January 2005, the Veteran returned for treatment with Dr. Smith.  He complained of moderate neck and back pain, accompanied by headaches and swelling.  Treatment consisted of hydrocollator, electric stimulation and adjustment.  He was last seen on February 21, 2005.  Although he demonstrated some improvement, he continued to experience pain and lingering inflammation in the low back and right hip.

VA treatment reflects an evaluation of the Veteran's low back in February 2005.  His back pain had increased in December 2004, without any preceding injury.  The pain radiated into his right lower extremity and he experienced numbness over the later aspect of the right thigh.  The Veteran had been employed as a salesman in a car dealership for 14 years; however, he could no longer work because of his low back disability.  The evaluator noted that a January 2005 MRI had not definitely revealed any nerve root impingement.  Upon physical examination, the Veteran could not fully weight bear on his right lower extremity and there was tenderness over both sides of the lumbar spine, with some increased muscle tone.  Flexion was to 60 degrees and there was moderate pain in all ranges of motion.  Straight leg raising test caused pain in the low back at 60 degrees, bilaterally.  Lasegue sign was negative, bilaterally.  Deep tendon reflexes, pinprick sensation and muscle testing were within normal limits, bilaterally.  The Veteran was diagnosed with chronic low back pain with radicular pain down the right lower extremity, but with no definite signs of lumbosacral radiculopathy. 

A February 2005 VA clinical record reflected use of a TENs unit and a cane, the latter of which might also have been for an unrelated knee problem.

In April 2005, his employer submitted that the Veteran had been out of work from December 20, 2004, through December 31, 2004, and from January 1, 2005, through February 11, 2005.  It was his understanding that the Veteran had been receiving care form Dr. Smith for his low back pain.  

In August 2005, the Veteran presented for a VA examination.  At that time, he was employed as a car salesman.  He reported that he had recently been off from work due to his back pain for a month and a half, from December to February 11, 2005. Physical examination demonstrated tenderness on the lumbosacral junction on deep pressure.  Flexion was to 60 degrees and extension was to 20 degrees.  Lateral flexion and rotation were to 20 degrees, bilaterally.  Range of motion was mostly affected by pain, and there was obvious pain with movement.  Straight leg raising was difficult, bilaterally.  He could rise to 45 degrees.  Deep tendon reflexes were 2+.  Neurological evaluation of the lower extremities was within normal limits.  Pinprick sensation and vibration were slightly altered on the right side. The examiner noted the incapacitating episode during which the Veteran could not work for a month and a half because of very severe back pain.  

VA treatment records dated in December 2008 indicate that the Veteran was performing custodial work.  Such reports reflect continued complaints of back pain.

Upon VA examination dated in March 2009, the examiner noted a history of decreased motion, stiffness, weakness, muscle spasms and pain in the low back.  The low back pain was characterized as moderate, and it radiated to the right leg.  The Veteran also experienced moderate flare-ups of pain on a weekly basis that each lasted a couple of hours.  The Veteran, however, had not experienced any incapacitating episodes in the past twelve months.  He was unable to walk more than a few yards and he ambulated with an antalgic gait.  

Upon physical examination, there was no evidence of muscle spasms, atrophy or weakness.  There was evidence of guarding, pain with motion and tenderness.  Flexion was to 60 degrees and extension was to 20 degrees.  Lateral flexion and rotation were to 20 degrees, bilaterally.  There was objective evidence of pain on active range of motion.  However, there was no additional limitation of motion on repetitive testing.  The Veteran was employed on a full time basis as a car salesman and had been in that position for less than a year.  He reported that he had lost two weeks of work due to back pain in the past 12 months.  His lumbar spine disability had a moderate effect on chores, shopping and exercise and prevented sports.  The examiner opined that it was at least as likely as not that the Veteran's service-connected lumbar spine disability rendered him unable to secure a substantially gainful occupation since it caused him to have pain and results in an inability to bend or lift heavy objects.  The Veteran had reported that he had to quit his janitorial job because of difficulties walking up and down.  Moreover, most of the positions that the Veteran acquired were physical and his back pain prevented him from doing them.  In his current position, the Veteran had reported back pain on prolonged standing and he would have to sit after an hour of standing.

In April 2009, the Veteran submitted that he had lost his employment two weeks ago  "due to the slow work force needed to fill orders."

Analysis

From May 6, 1994, to August 3, 2004

Upon review of the aforementioned evidence, the Board finds that the Veteran's service-connected lumbar spine disability does not warrant a disability rating in excess of 20 percent for the period from May 6, 1994, to August 3, 2004.  

Under the former DC 5292, the Veteran is not entitled to a higher rating because he did not have severe limitation of motion of his lumbar spine, even when considering additional functional limitation due to factors such as pain and weakness.  Indeed, from May 6, 1994, to August 3, 2004, the Veteran consistently demonstrated no more than moderate limitation of motion.  In July 1994, flexion was limited to 55; however, there was no limitation in right lateral flexion and he demonstrated better than average range of motion in left lateral flexion and rotation.  In March 1997, the Veteran exhibited full flexion.  Rotation was limited to 20 degrees and lateral flexion was limited to 10 degrees, bilaterally.  Additionally, in January 2004, the Veteran's private treatment provider characterized his limitation of motion as moderate.  Furthermore, from May 6, 1994, to August 3, 2004, there is no objective evidence that the Veteran's lumbar spine disability has been manifested by muscle spasm or guarding.  Therefore, the Board finds that the Veteran's lumbar spine motion was, at most, moderately limited during from May 6, 1994, to August 3, 2004.  

Concerning former DC 5295, the Veteran's service-connected lumbar spine disability did not result in lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo- arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, such as to warrant the next schedular rating of 40 percent for the period from May 6, 1994, to August 3, 2004.

Additionally, from May 6, 1994, to August 3, 2004, the Veteran did not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, such as to warrant next higher rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Again, in making these determinations, the Board has appropriately considered DeLuca principles.

Although the Veteran has been diagnosed as having degenerative disc disease of the lumbar spine, there is no objective evidence showing that his lumbar spine disability resulted in recurring attacks or incapacitating episodes during the period from May 6, 1994, to August 3, 2004.  Accordingly, he is not entitled to a higher rating under the former DC 5293 or the revised DC 5243.

Finally, under the former DCs 5286 and 5289, the Veteran is not entitled to a higher rating because there is no objective evidence of ankylosis of the spine, or disability comparable therewith.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for a lumbar spine disability from May 6, 1994, to August 3, 2004, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

From August 4, 2004 to December 19, 2004

As of August 4, 2004, the Veteran's lumbar spine disability has been rated as 40 percent disabling.   Upon review of the objective evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his lumbar spine disability from August 4, 2004, to December 19, 2004.  However, the record demonstrates entitlement to an increased evaluation of 60 percent, but no higher, for his lumbar spine disability, effective December 20, 2004.

Under the former DCs 5286 and 5289, the Veteran is not entitled to an increased disability rating because there is no evidence of record that his spine is ankylosed. 

Under the former DCs 5292 and 5295, 40 percent is the highest assignable rating.  Accordingly, the Veteran is in receipt of the maximum schedular rating under DCs 5292 and 5295.

Under the revised General Rating Formula for Diseases and Injuries of the Spine, the Veteran is not entitled to a higher rating of 50 percent, even when pain and the DeLuca factors are considered.  See DeLuca, 8 Vet. App. at 206.  In this respect, there is no evidence of record of unfavorable ankylosis of the entire thoracolumbar spine, or disability comparable thereto, such as to warrant the next schedular rating of 50 percent.

With regard to the Veteran's degenerative disc disease of the lumbar spine, there is no objective evidence showing that his degenerative disc disease resulted in persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief; or, incapacitating episodes and there was no objective evidence of flare-ups or incapacitation for the period from August 4, 2004, to December 19, 2004.  Indeed, during the period in question, neurologic testing was essentially normal, as reported above.  

Accordingly, the Veteran is not entitled to next schedular rating of 60 percent under the former DC 5293 or the revised DC 5243, from August 4, 2004, to December 19, 2004.

For the foregoing reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 40 percent from August 4, 2004, to December 19, 2004, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As of December 20, 2004

The Boar, however, finds that the Veteran's lumbar spine disability warrants an increased disability rating of 60 percent, effective December 20, 2004.  

The Veteran's employer has submitted that the Veteran was out of work from
December 20, 2004, through February 11, 2005, while receiving treatment for his low back pain.  Private treatment records corroborate that the Veteran received treatment for moderate neck and back pain from January 4, 2005, to February 21, 2005.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran experienced incapacitating episodes having a total duration of at least six weeks such as to warrant a disability rating of 60 percent, pursuant to the diagnostic criteria of DC 5293, as in effect from September 23, 2002.  

As the Board finds that the criteria for a 60 percent rating have been met, the next question is whether a rating in excess of 60 percent could be assigned under the pre-amended or the revised regulations.

The maximum rating under DC 5292 and 5295 is 40 percent, the maximum rating under the prior DC 5293 is 60 percent, the maximum rating under either the revised DC 5293 or DC 5243, for incapacitating episodes, is also 60 percent, and the maximum rating under the post September 26, 2003 regulations for rating spine disabilities for loss of range of motion is 40 percent, absent ankylosis.  Therefore, these codes are inapplicable for a rating higher than 60 percent during the period following December 20, 2004.  Application of DeLuca does not alter this result.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Board finds a 60 percent scheduler rating, but no higher, is warranted for the Veteran's lumbar spine disability, effective December 20, 2004.

Separate Disability Rating for the Right Lower Extremity

The medical evidence of record, combined with the Veteran's lay statements, establishes that his intervertebral disc disease is productive of right lower extremity radiculopathy.  As noted, the rating criteria effective September 23, 2002, provides that intervertebral disc disease is rated either based on the criteria set forth in DC 5243 (formerly DC 5293), or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Because the Veteran's lumbar spine disability did not warrant an increased disability rating under the former DC 5293 for intervertebral disc disease, from September 23, 2002, to December 19, 2004, VA may now separately rate the discrete neurologic manifestations of his spine disabilities.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Applying these criteria to the facts of this case, the Board finds a separate 10 percent rating is warranted for the Veteran's right lower extremity radicular pain, as of September 23, 2002.  Although the record does not contain a definite diagnosis of radiculopathy or sciatic neuropathy throughout the pendency of this claim, the Veteran has consistently complained of low back pain radiating into his right lower extremity.  As of September 2004, straight leg testing began to elicit pain.  Additionally, in August 2005, pinprick and vibration sensation was slightly altered in right side.  As the evidence fails to show moderate symptomatology, a rating in excess of 10 percent is not justified.

The Board notes that the assignment of the additional and separate 10 percent rating for the Veteran's right lower extremity radicular is constrained to the period from September 23, 2002, to December 19, 2004.  September 23, 2002, is the date the regulations came into effect allowing for separate evaluations of both orthopedic and neurologic manifestations.  Moreover, the evidence prior to this date does not definitively demonstrate neurologic impairment.  Accordingly, for these reasons, September 23, 2002, is the appropriate date of entitlement to the award of service connection.  

Entitlement for a separate disability for neurological manifestations of the Veteran's lumbar spine disability ends on December 19, 2004, because, by means of this decision, the Board has determined that a 60 percent disability rating is warranted under the rating criteria for intervertebral disc sydrome pursuant to DC 5243, as of December 20, 2004.  This method results in a higher evaluation than separately evaluating orthopedic and neurologic manifestations of the Veteran's lumbar spine disability, and thus the higher evaluation controls.

In conclusion, resolving all reasonable doubt in his favor, the Board finds that the evidence warrants a separate 10 percent rating, but no higher, for the right lower extremity under DC 8520 for mild incomplete paralysis of the sciatic nerve, from September 23, 2002, to December 19, 2004.

Extraschedular ratings

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements have been met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent, from May 6, 1994, to August 3, 2004, and a rating in excess of 40 percent, from August 4, 2004, to December 19, 2004, for the Veteran's lumbar spine disability, on either a schedular or extra-schedular basis.  However, as of December 20, 2004, a disability rating of 60 percent is warranted for the Veteran's service connected lumbar spine disability.  Additionally, from September 23, 2002, to December 19, 2004, a separate disability rating of 10 percent for the mild paralysis of the sciatic nerve of the right lower extremity is granted. 


ORDER

From May 6, 1994, to August 3, 2004, a rating in excess of 20 percent for a lumbar spine disability is denied.

From August 4, 2004, to December 19, 2004, a rating in excess of 40 percent for a lumbar spine disability is denied.

As of December 20, 2004, a disability rating of 60 percent, but no higher, is granted, for a lumbar spine disability, subject to the laws and regulations pertaining to the payment of monetary benefits.

From September 23, 2002, to December 19, 2004, a separate disability rating of 10 percent for the mild paralysis of the sciatic nerve of the right lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.



REMAND

The veteran is seeking entitlement to a total disability rating based on individual unemployability (TDIU).  Initially, the Board notes that it is unclear from the record as to whether the Veteran is currently employed.  Thus, the RO should investigate the Veteran's current employment status.

Further, the Veteran was afforded VA examinations in June 2007 to determine the severity of his service-connected disabilities.  However, the examiners did not offer any opinions on the effect of his service-connected disabilities on his ability to obtain and retain substantially gainful employment. Therefore, the Board finds that the RO should schedule the Veteran for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities, including any complications of his service-connected disabilities, and their impact on his ability to obtain and retain substantially gainful employment.

As the instant decision awards a 60 percent rating, effective December 20, 2004, the Veteran satisfies the criteria set forth in 38 C.F.R. § 4.16(a) (2010).  As such, a medical opinion must be obtained to determine whether it is at least as likely as not that his service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request information as to his employment status, to include hours worked and employment income. 

2.  Schedule the Veteran for an appropriate VA examination in connection with his claim for a TDIU.   The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected lumbar spine disability, with accompanying radiculopathy, renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


